ORDER

PER CURIAM:
AND NOW, this 26th day of April, 1996, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 27,1996, it is hereby
ORDERED that DEAN A. BOWMAN be and he is DISBARRED from the Bar of this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
*1207ZAPPALA, CASTILLE and NIGRO, JJ., dissent and would suspend respondent for a period of five years.